 


110 HR 1444 IH: To direct the Secretary of Veterans Affairs to make interim benefit payments under certain remanded claims, and for other purposes.
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1444 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Hall of New York introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to make interim benefit payments under certain remanded claims, and for other purposes. 
 
 
1.Interim payments under certain veterans claims when decision is delayed following remand 
(a)In General 
(1)Chapter 53 of title 38, United States Code, is amended by adding at the end the following new section: 
 
5320.Interim benefits under certain remanded cases 
(a)Interim BenefitsWhen a claim for benefits under the jurisdiction of the Secretary is remanded by the United States Court of Appeals for Veterans Claims or by the Board for Veterans’ Appeals in a case involving a claim under chapters 11, 13, or 15 of this title and to which section 5109B or 7112 of this title applies, if the Secretary does not make a decision on the matter within 180 days of the date of the remand decision, then until such matter is finally decided, the Secretary shall pay an interim benefit in the amount of $500 per month to each claimant under the claim. Such payments shall commence as of the first month beginning after the end of such 180-day period. 
(b)Effect on Interim Benefit Payments of Final Decision on ClaimWhen a claim with respect to which interim benefits are being paid under subsection (a) is finally decided— 
(1)if the final decision is to award benefits, the amounts paid as interim benefits shall be considered to be an advance payment of benefits owed for any period before the date of such final decision (except that if the total amount of interim benefits paid is greater than the amount of retroactive benefits, the amount of the difference shall not be considered to be an overpayment for any purpose); and 
(2)if the final decision is not to award benefits, the amounts paid as interim benefits shall not be considered to be an overpayment for any purpose.. 
(2)The table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
5320. Interim benefits under certain remanded cases.. 
(b)Effective DateSection 5320 of title 38, United States Code, as added by subsection (a), shall apply with respect to any decision remanded by the Court of Appeals for Veterans Claims or the Board of Veterans’ Appeals on or after the date of the enactment of this Act. 
(c)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on measures the Secretary intends to take to expedite the processing of remanded claims for veterans benefits. 
 
